20*-/5
                        ELECTRONIC RECORD



                                                              Failure to stop and
COA#      04-14-00877-CR                      OFFENSE:        render aid

          Manuel G. Munoz v. The State
STYLE: ofTexas                                COUNTY:         Bexar

                    Dismissed for Lack
COA DISPOSITION:    of Jurisdiction           TRIAL COURT:    437th District Court


DATE:01/28/2015                Publish: NO    TC CASE #:      2014CR2011




                  IN THE COURT OF CRIMINAL APPEALS

ELECTRONIC RECORD


STYLE:   «Style1»v. «Style2»                       CCA#:          2QH-/S-
     PRO SE                        Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                DATE:

         fcZFUAgb                                  JUDGE: _
DATE: O'jlfyt-ljty/f'                              SIGNED:,                     PC:

JUDGE:   ^1OkAc*^                                  PUBLISH:                    DNP:




                                                                                 MOTION FOR

                                          REHEARING IN CCA IS:

                                          JUDGE: